            Case 1:20-cv-07532-CM Document 7 Filed 10/05/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

REGINA LEWIS,

                                 Plaintiff,
                                                                 20-CV-7532 (CM)
                     -against-
                                                                CIVIL JUDGMENT
UNITED STATES DISTRICT JUDGE
KENNETH M. KARAS,

                                 Defendant.

         Pursuant to the order issued October 5, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice under 28 U.S.C. § 1915(e)(2)(B)(i), (iii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     October 5, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
